In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3510

EMIL ROMAN and DOCHITA ROMAN,/1

Petitioners,

v.

IMMIGRATION AND NATURALIZATION SERVICE,
and JANET RENO, Attorney General of the
United States,

Respondents.



Petition for Review of an Order
of the Board of Immigrations Appeals.
Nos. A72 412 189, A21 365 054


Argued August 9, 2000--Decided December 5, 2000



      Before POSNER, RIPPLE and WILLIAMS, Circuit Judges.

      RIPPLE, Circuit Judge. Emil Roman and his wife
Dochita are Romanian natives and citizens who
seek review of the Board of Immigration Appeals’
("BIA") decision to deny their application for
asylum under the Immigration and Nationality Act
("INA") sec. 208(a), 8 U.S.C. sec. 1158(a), and
for withholding of deportation pursuant to INA
sec. 243(h), 8 U.S.C. sec. 1253(h). Mr. Roman
claims that he and his wife are unable to return
to Romania because he has suffered, and will
continue to suffer, political persecution from
former members of Nicolae Ceausescu’s Communist
regime who now hold positions of power in the new
democratic government. For the reasons set forth
in the following opinion, we affirm the decision
of the BIA.

I

BACKGROUND

A.  Facts
      Mr. Roman’s troubles began in 1963 as a high
school student in Sibiu, Romania, when he refused
to join the Youth Communist Union. He claims
that, as a consequence, he "had no position" in
the school even though he was one of the best
students, and his application to college was
initially rejected. R.61. He ultimately was
admitted to "mechanic[s’]" college two hundred
miles away in Bucharest, where he believed that
he could more freely express his political
opinions. R.62. One year later in 1968, Mr. Roman
took part in a student demonstration against
Ceausescu’s Communist regime. According to Mr.
Roman, he was constantly under surveillance
because of his participation in the
demonstration.

      After college, Mr. Roman was hired by the
government-owned Tarom Airlines as an aviation
engineer. He worked at Tarom for twenty years
until he left for the United States in 1992. Mr.
Roman claims that every time he left the country
for business, he was warned that, if he tried to
apply for asylum, his possessions would be
confiscated, his wife (a flight attendant at the
same company) would be fired, and his daughter
would be placed in an orphanage. The Securitate
(secret police) questioned him hundreds of times,
once for nine hours; however, he was never
jailed. According to Mr. Roman, his wife Dochita
had been married to a Securitate officer, and,
after she divorced the officer, she "lost
everything including her son." R.149. Mr. Roman
also alleges that Dochita’s ex-husband informed
the Securitate that her family had "subversive
characteristics." Id.

      While at Tarom Airlines, Mr. Roman was asked to
join the Communist Party many times, but always
refused. As a result, he contends, he never was
promoted. He claims that he never was fired,
however, because he was highly qualified. About
twice a year he would travel outside Romania for
the company and, on one occasion, he was sent to
the United States for training.

      Mr. Roman was in Nigeria on business when
Ceausescu’s regime was overthrown in December
1989. He returned to Romania in January of 1990
and participated in demonstrations against the
Communists who remained in power after the
revolution. According to Mr. Roman, in September
1991, he was beaten by three miners because, he
suspects, of his political beliefs.
      At that time, Mr. Roman belonged to a group at
Tarom that was attempting to privatize the
company. The new leaders at Tarom told Mr. Roman
that his efforts were futile, demoted him, and
warned him that, if he did not mind his own
business, he would have an "accident." R.72. Mr.
Roman also was threatened over the telephone. In
May 1992, he discovered that the tires of his car
were punctured; one week later, the lug nuts on
one wheel were loosened. Afterward, Mr. Roman
received an anonymous phone call warning him that
if he did not "shut up," he would have more
serious problems. R.153. According to Viorica
Seceleanu, a former Tarom flight attendant, Mr.
Roman was considered a "troublemaker" at Tarom,
although she did not know why. R.114-15.

      After the 1989 overthrow of Ceausescu’s
Communist regime, there were no restrictions on
Mr. Roman’s travel outside of Romania. Prior to
his July 1992 arrival in the United States, he
was permitted to travel to this country with his
wife for vacation in December 1991 and again in
April 1992. Mr. Roman decided to leave Romania
for good when the "new Communists" (who were part
of the old regime) came into power and threatened
that, if he did not mind his own business, they
would create a "file" for him and tell everyone
that he was an "informer." R.84, 154. The
Romanian government granted Mr. Roman an exit
permit to leave the country.

B.   Administrative Proceedings

1.

      Mr. Roman and his wife entered the United States
in July 1992 as nonimmigrant visitors authorized
to stay in the country for six months. They
remained in the country after the authorization
period ended, and, on May 11, 1993, the
Immigration and Naturalization Service ("INS")
issued an Order to Show Cause and Notice of
Hearing charging the Romans with deportability
under INA sec. 241 (a)(1)(B), 8 U.S.C. sec.
1251(a)(1)(B) (1994). A deportation hearing was
held on November 12, 1993, in which the Romans
admitted that they overstayed their authorized
visit and requested asylum, withholding of
deportation, and, in the alternative, voluntary
departure.

      Mr. Roman attached an eleven-page narrative
statement to his asylum application detailing his
claims of past persecution and his fears of
reprisal should he return to Romania; he also
submitted 75 published articles commenting on the
repressive Ceausescu regime and the aftermath of
the 1989 overthrow. On March 9, 1994, the
immigration judge ("IJ") held an evidentiary
hearing on the Romans’ application for asylum and
withholding of deportation. The IJ’s demeanor at
the hearing fairly could be described as brusque
and impatient; the judge often criticized Mr.
Roman’s counsel for not getting to the point
quickly enough./2 Further, the IJ repeatedly
interrupted counsel’s examination to ask
questions of the witnesses.

      At the request of the IJ, the State Department’s
Board of Human Rights and Humanitarian Affairs
("BHRHA") issued an advisory opinion in January
1994, observing that under the Ceausescu regime,
Mr. Roman and his wife "prospered in terms of
education, employment, and travel abroad" and
that "[there] is no way that somebody repeatedly
threatened and harassed as he claims would have
been so successful [for] so long under
Ceausescu." R.118. The BHRHA further noted that
Mr. Roman’s account of persecution after the
overthrow "comports badly with country
conditions." Id. In a December 1993 country
profile, the BHRHA opined that Romania has
undergone fundamental changes since the overthrow
of Ceausescu’s repressive Communist regime in
1989. Although the country still struggles with
the transition from a totalitarian and
centralized state to a democracy with a free-
market economy, civil liberties (i.e., freedom of
speech, press, assembly, association, religion
and travel) are respected. The BHRHA observed
that anti-Communist sentiments cited by many
asylum applicants now place them within the
mainstream of political opinion. Although the
BHRHA deemed the 1992 national elections a
success, it noted that some Romanians are still
suspicious of their leaders, many of whom held
office under the previous regime. But the BHRHA
opined that "current country conditions have so
altered as to remove any presumption that past
mistreatment under Ceausescu or in the chaotic
first year after his overthrow will lead to
mistreatment in the future. . . . Most Romanians
have a difficult task in plausibly establishing
that they would face severe and targetted [sic]
mistreatment upon return to their country."
R.120-21. The BHRHA also noted that a number of
Romanians have abandoned refugee status and
returned to Romania to claim property or arrange
for relatives to join them in the United States.

      After considering Mr. Roman’s testimony as well
as his narrative statement, the IJ denied the
Romans’ application for asylum and withholding of
deportation, finding that Mr. Roman’s claim was
based "upon generalized statements, speculation,
all of which are uncorroborated by any credible
evidence." R.48. The IJ noted that Mr. Roman was
never imprisoned in Romania, was not prevented
from attending school or college, and was able to
keep his job at a government-owned airline for
twenty years until he left for the United States.
The IJ then granted the Romans’ alternative
request for voluntary departure on or before June
9, 1994. The Romans appealed the IJ’s decision to
the BIA.

2.

      Over five years later in September 1999, the BIA
rendered its decision dismissing the Romans’
appeal. First, the BIA addressed the Romans’
argument that the IJ limited their right to
present their case, finding any alleged errors to
be harmless because they did not identify any
specific additional testimony that would likely
change the result in the case. Nonetheless, the
BIA did not adopt the analysis of the IJ, nor did
the Board credit the opinion of the BHRHA as to
Mr. Roman’s treatment prior to the 1989
overthrow. Instead, the Board found credible Mr.
Roman’s account of events before the revolution,
observing that "it is not inconsistent with pre-
1989 country conditions in Romania that a needed
’technocrat’ such as [Mr. Roman] would be subject
to surveillance, threats, and harassment,
particularly if he was seen as not following the
Communist party line. . . . Clearly the
management of the government owned airline for
which [Mr. Roman] worked viewed him as not
supporting the Communist Party philosophy." R.3.
The BIA concluded, however, that such conduct did
not rise to the level of persecution.

      Relying on the BHRHA’s December 1993 country
profile, the BIA also found that the Romans
failed to show a well-founded fear of future
persecution, observing that the post-1989 changes
in Romania were inconsistent with Mr. Roman’s
perception that he may be harmed in the future if
he returned. The BIA also deemed Ms. Seceleanu’s
testimony unhelpful and the voluminous
documentary evidence provided by Mr. Roman
irrelevant to present country conditions. The
Romans timely appealed the BIA’s denial of
asylum.

II

DISCUSSION

      On appeal, the Romans argue that (1) the IJ
violated their due process rights at the
deportation hearing by repeatedly interrupting
Mr. Roman’s testimony and cutting off
questioning; (2) the BIA violated their due
process rights by failing to decide their appeal
for more than five years; (3) the BIA erred in
finding that Mr. Roman had not suffered past
persecution; and (4) the BIA erred in finding
that Mr. Roman had not established a well-founded
fear of persecution.

A.   Due Process Violations

       1.   Full and Fair Hearing

      The Romans first argue that the IJ denied their
right to a full and fair deportation hearing by
repeatedly interrupting Mr. Roman’s testimony and
cutting off his counsel’s questioning. They cite
Podio v. INS, 153 F.3d 506, 509-11 (7th Cir.
1998), for the proposition that, in the past, the
particular IJ who presided over their hearing has
flouted asylum applicants’ due process rights.
This court reviews de novo the BIA’s
determination that the IJ did not violate due
process. See id. at 509.

      First, unlike in Podio, the IJ in this case
allowed the Romans’ corroborating witness to
testify. Cf. id. (IJ refused to allow asylum
applicant’s siblings to testify that Ukrainian
police were looking for him.). Although the IJ
did appear to curtail counsel’s examination of
the witnesses (in a less-than-courteous manner),
the judge’s interruptions and follow-up questions
were apparently intended to focus the hearing
more directly on Mr. Roman’s specific allegations
of persecution. The IJ assured Mr. Roman at the
hearing that he had read Mr. Roman’s eleven-page
narrative statement and, in the decision, noted
that Mr. Roman "testified and essentially
reaffirmed the contents of this narrative" which
he had "carefully read and considered," R.47.
See, e.g., Iliev v. INS, 127 F.3d 638, 642-43
(7th Cir. 1997) (possibly "brusque" conduct of IJ
did not deny asylum applicant a fair trial based
on lack of opportunity to fully present case).
Moreover, Mr. Roman was permitted to testify
about specific instances of mistreatment,
including the problems he endured at Tarom even
after the revolution. The IJ’s impatience with
the Romans’ attorney does not suggest bias (he
was equally brusque with the INS attorney), nor
does it prove that the Romans were deprived of a
fair hearing. See, e.g., Morales v. INS, 208 F.3d
323, 327-29 (1st Cir. 2000) (an alien’s right to
fair hearing was not violated despite IJ’s
impatience when alien was allowed to testify as
to association with labor union and record did
not indicate IJ ignored evidence); Mikhailevitch
v. INS, 146 F.3d 384, 391-92 (6th Cir. 1998)
(judge’s questioning of alien’s counsel was not
intended to prevent alien from presenting
evidence but to clarify time period and focus on
alien’s situation).

      Second, to prevail on a due process claim, an
asylum applicant must show prejudice. See
Mojsilovic v. INS, 156 F.3d 743, 749 (7th Cir.
1998). The Romans fail, however, to allege any
testimony excluded by the IJ that, if admitted at
a new hearing, would potentially affect the
outcome of their case. See Shahandeh-Pey v. INS,
831 F.2d 1384, 1389 (7th Cir. 1987) (alien must
produce concrete evidence that violation of
procedural protection actually had potential to
affect outcome of deportation proceedings). Thus,
their claim that the IJ violated due process is
without merit.
      2.   Undue Delay

      Citing our decision in Batanic v. INS, 12 F.3d
662 (7th Cir. 1993), the Romans argue that the
BIA’s five-year delay in rendering its decision
denied them due process and, as a consequence,
they should be granted asylum retroactively to
the date of their application. The Romans’
reliance on Batanic is wholly misplaced. There,
the petitioner was found deportable at a hearing
in which he was denied the right to counsel. See
id. at 663-64. The BIA provided Mr. Batanic a new
hearing, but in the interim, Congress enacted an
amendment to the INA that rendered Mr. Batanic
ineligible for asylum. See id. at 664. In
reliance on the amendment, the IJ denied Mr.
Batanic’s asylum application, and the BIA
affirmed. See id. On appeal, we noted that a
procedural defect, such as the denial of the
right to counsel, is generally cured by holding a
new hearing in which the defect is not present
(i.e. with the assistance of counsel). See id. at
667. However, where the procedural defect has
also resulted in the loss of an opportunity for
statutory relief, we observed that a new hearing
alone cannot cure the defect. See id. The delay
caused by the procedural defect in Mr. Batanic’s
case operated to deprive him of his statutory
right to apply for asylum. See id. As a result,
we allowed Mr. Batanic to apply for asylum nunc
pro tunc to the time of his initial hearing. See
id. at 668.

      By contrast, in this case, "there was no
evidence that a procedural defect worked to
deprive [the Romans] of a specific statutory
right." Tamas-Mercea v. Reno, 222 F.3d 417, 427
(7th Cir. 2000). The Romans’ argument that they
would have been granted asylum had the BIA
rendered its decision earlier is no more than
mere speculation. See id. Mr. Batanic, in
comparison, was unequivocally barred from seeking
asylum because of an intervening amendment to the
statute. Thus, the Romans have failed to show a
denial of due process comparable to that in
Batanic.

      The Romans also appear to argue that had the BIA
timely adjudicated their appeal, it would have
granted them asylum in view of this court’s
opinion in Borca v. United States, 77 F.3d 210
(7th Cir. 1996). In Borca, this court reversed
the BIA’s asylum determination because it had
employed the wrong standard. The Romans do not
assert, however, that the BIA reviewed their case
under an improper standard; they simply contend
that the BIA erred in crediting the 1993 State
Department report over Mr. Roman’s own account of
his fears of reprisal. Thus, Borca also does not
help the Romans.

      We are troubled, however, by the BIA’s prolonged
and unexplained delay, as we are faced with the
predicament of reviewing a decision that may be
based on information that is now outdated and
obsolete. But because the Romans do not contend
that this is the case, we fail to discern any
prejudice from the delay.

B.   Asylum

      To qualify for asylum, Mr. Roman must show that
he is a refugee, or a person who is "unable or
unwilling" to return to his native country
because of "persecution or a well-founded fear of
persecution on account of race, religion,
nationality, membership in a particular social
group, or political opinion." 8 U.S.C. sec.
1101(a)(42)(A). To meet his burden of
establishing the requisite fear of persecution,
an asylum applicant "must present specific facts
demonstrating that he has actually been the
victim or [sic] persecution or has good reason to
believe that he will be singled out for
persecution." Petrovic v. INS, 198 F.3d 1034,
1037 (7th Cir. 2000). Our review of the BIA’s
determination of asylum eligibility is
deferential; we shall reverse only if the record
lacks substantial evidence to support the BIA’s
factual conclusions. See Sofinet v. INS, 196 F.3d
742, 746 (7th Cir. 1999).


       1.   Past Persecution

      Although there is no statutory definition of
"persecution," we have described it as
"punishment or the infliction of harm for
political, religious, or other reasons that this
country does not recognize as legitimate." See
id. (quoting Mitev v. INS, 67 F.3d 1325, 1330
(7th Cir. 1995)). The alleged conduct need not
threaten the asylum applicant’s life or freedom,
but it must rise above mere harassment to
constitute persecution. Id. Here, Mr. Roman
argues that the constant surveillance, threats,
and beatings, as well as the sabotaging of his
car and his demotion at Tarom, compel a finding
that he was persecuted on account of his
political beliefs./3 The BIA deemed Mr. Roman’s
account believable but concluded that such
conduct did not rise to the level of persecution.


      Our difficulty with the BIA’s finding as to
persecution is that it only appears to address
events that occurred before the 1989 revolution;
the decision ignores Mr. Roman’s allegations of
more serious mistreatment that occurred after
Ceausescu’s overthrow. See Dobrota v. INS, 195
F.3d 970, 974 (7th Cir. 1999) (BIA failed to
consider submissions detailing unchanged
political situation despite fall of Ceausescu);
Hengan v. INS, 79 F.3d 60, 63 (7th Cir. 1996) (IJ
neglected to fully consider Romanian asylum
applicant’s mistreatment after Ceausescu’s
overthrow). Two incidents in particular were
never discussed: the September 1991 beating and
the tampering with Mr. Roman’s car in May 1992.
Although we conclude that substantial evidence
supports the BIA’s determination that Mr. Roman’s
account of surveillance, threats and harassment
prior to Ceausescu’s overthrow did not amount to
persecution, we cannot discern whether the BIA
found that the post-1989 events likewise did not
constitute persecution.

      As to the first incident, Mr. Roman alleged that
he was attacked by three miners visiting
Bucharest because (as he originally thought) he
was wearing "Western" clothes; he "later came to
believe that the real reason was political."
R.153. Although a finding of persecution does not
require that the government actually perpetrate
or incite the attack, an applicant must show that
the government "condoned it or at least
demonstrated a complete helplessness to protect
the victims." Galina v. INS, 213 F.3d 955, 958
(7th Cir. 2000). The record here, however, does
not support a conclusion that Mr. Roman’s beating
was orchestrated or allowed by the government.
Although the articles Mr. Roman submitted with
his asylum application suggest that in June 1990,
miners from the western part of the country came
to Bucharest at the behest of then-president Ion
Iliescu to violently subdue the pro-democracy
demonstrations, the record also indicates that
when the miners returned to Bucharest in
September 1991, they were there to protest
Iliescu’s democratic reforms and the steep
economic downturn they believed the reforms had
spawned.

      The second incident is more troubling. Mr. Roman
alleges that after Ceausescu’s overthrow, he
became a member of a group at Tarom Airlines who
sought to reform the company toward
democratization. This apparently angered the new
management (who wanted to keep the Communist
system intact), and, as a result, Mr. Roman
claims that he was subjected to repeated threats
and harassment. In May 1992, Mr. Roman contends
that his tires were punctured in the Tarom
parking lot and, one week later, the lug nuts
were loosened. Afterward, Mr. Roman received an
anonymous phone call warning him that if he did
not "shut up," he would have more serious
problems. R.153.
      Although these actions appear to rise above
"mere harassment," because the perpetrators
attempted to follow through on their threats,/4
their connection to the government is unclear.
See Nenadovic v. INS, 108 F.3d 124, 129 (7th Cir.
1997) (threats by manager at armaments plant,
where the connection to government was unclear,
did not amount to persecution); Mitev, 67 F.3d at
1330-31 (threats by coworkers as a result of
applicant’s anti-communist activism did not
amount to persecution). Nor is there any
indication that Mr. Roman reported the tampering
with his car to the police or requested
protection and, if so, whether that effort was in
vain. Cf. Hengan, 79 F.3d at 63-64 (persecution
found where applicant, a Romanian of Hungarian
descent, received repeated, personal threats and
authorities did nothing to protect her but
instead began interrogating her weekly). Mr.
Roman bears the burden of presenting specific
facts to show he was persecuted, notably, that
the government orchestrated, or at least
sanctioned, the tampering with his car. See
Petrovic, 198 F.3d at 1037. Because Mr. Roman has
not come forward with such evidence, we cannot
fault the BIA for concluding that Mr. Roman did
not suffer past persecution.


      2.   Fear of Future Persecution

      Although Romania is now a democracy, Mr. Roman
insists that the country is run by former
Communists. At the time of the asylum hearing,
the elected president of Romania was Ion Iliescu,
a former Communist who is now a member of the
Social Democratic Party./5 Mr. Roman believes
that, if he returns to Romania, he will be
arrested and interrogated because he would be
considered a "betrayer" for leaving the country.
R.87. Further, former Securitate officers who
previously had threatened him during the old
regime, and who now occupy high positions in the
government and at Tarom Airlines, might try to
harm him because he was fighting for freedom. The
BIA concluded, however, that "post-1989 changes
in Romania are inconsistent with [Mr. Roman’s]
perception that he may be harmed in the future
upon return to Romania." R.4. The record before
us does not compel a contrary finding.

      To establish a well-founded fear of future
persecution, an asylum applicant must show both
that the fear is genuine and that a reasonable
person in his circumstances would fear
persecution. See Asani v. INS, 154 F.3d 719, 724
(7th Cir. 1998). First, as discussed above, many
of the past incidents identified by Mr. Roman do
not rise to the level of persecution under the
statute and, thus, cannot form the basis for a
well-founded fear of persecution. See Tamas-
Mercea, 222 F.3d at 426-27. Further, the 1993
State Department report belies Mr. Roman’s
contention that former members of the Communist
Party would harm him because of his past
political activities. To the contrary, the report
states that "Romania has been profoundly
transformed since the overthrow of . . .
Ceausescu in 1989," R.119, and that "[a]nti-
communist sentiments cited by many applicants
place them now well within the democratic
mainstream of political opinion and activity,"
R.120. The report also notes that a new law
governing the Romanian Intelligence Service
("heir to the justly-hated Securitate") has
"established parliamentary oversight over that
organization and prohibits the hiring of most
former Securitate officers." Id. Further, the old
Securitate files are to be archived for 40 years,
after which they are to be made public. The
report concludes that "current country conditions
have so altered as to remove any presumption that
past mistreatment under Ceausescu or the chaotic
first year after his overthrow will lead to
mistreatment in the future." R.120-21.

      We recently have reminded the BIA that it should
treat the State Department’s country report "with
a healthy skepticism, rather than, as is its
tendency, as Holy Writ." Galina, 213 F.3d at 959.
Mr. Roman, however, has failed to identify any
highly credible source of expert knowledge to
contradict the State Department’s evaluation of
the likelihood of persecution if he is forced to
return to Romania. See Vaduva v. INS, 131 F.3d
689, 691 (7th Cir. 1997). All of the articles Mr.
Roman includes in the record predate the State
Department report, most by at least two years. We
have no reason to believe that conditions in
Romania have worsened since the State Department
issued its report in 1993, nor does Mr. Roman
suggest that the BIA’s decision was based on
outdated information./6 See Tamas-Mercea, 222
F.3d at 425 (asylum applicant did not meet burden
of showing well-founded fear of persecution
should he be returned to Romania, where country
profile indicated new intelligence organization
did not have inclination or resources to pursue
same type of surveillance as Securitate); Vaduva,
131 F.3d at 690-92 (asylum applicant lacked well-
founded fear of persecution when he failed to
rebut 1995 State Department Report citing
profound changes in Romania since the overthrow
of Ceausescu). Therefore, we believe there is
substantial evidence to support the BIA’s finding
that Mr. Roman failed to show a well-founded fear
of persecution./7
Conclusion

      For the foregoing reasons, the petition for
review is denied, and the decision of the BIA is
affirmed.

AFFIRMED



/1 On October 4, 2000, we granted the petitioners’
motion to dismiss the appeal only as to the
Romans’ daughter, Diana.

/2 For example, the IJ commented, "Just tell, have
him testify as to what actions he took. Period.
I’m not interested in his philosophy. Okay?"
R.59; "Come on, Mr. Geman. Now, let’s get down to
the claim. I don’t care about his family history.
I’ve got your claim here. I’ve read. Now, stick
to this claim." R.64; "Now Mr. Geman, I’m going
to tell you one final time. You’ve got your
package here with his story, with his claim and
its all set out in narrative form. All right?
Now, let’s get on with it." R.67.

/3 Mr. Roman also argues that his wife has been
subject to persecution following her divorce from
a Securitate officer, when she lost everything
including her son. The record, however, contains
no evidence indicating a nexus between this
occurrence and her political opinions, thereby
making a finding of persecution based on these
events inappropriate. See Sofinet, 196 F.3d at
747 (upholding BIA’s denial of asylum in part
because there was no nexus between employer’s
reprimands and applicant’s status as Seventh Day
Adventist).

/4 See Galina, 213 F.3d at 957 (after receiving
threats, phone call linked attack on asylum
applicant’s daughter to applicant’s discovery of
employer’s list of prospective deportees); Boykov
v. INS, 109 F.3d 413, 416 (7th Cir. 1997)
(threats of immediate and menacing nature may, in
some circumstances, constitute past persecution).

/5 Iliescu was since defeated in a 1996 election.

/6 There is no indication that Mr. Roman moved to
reopen the case pursuant to 8 C.F.R. sec. 3.2 to
supplement the record with more current
information on conditions in Romania. See
Kaczmarczyk v. INS, 933 F.2d 588, 597 (7th Cir.
1991).

/7 Last, Mr. Roman argues that the BIA erred in
denying his request for withholding of
deportation. The standard for withholding of
deportation, however, is even more stringent than
the standard for asylum. See Dobrican v. INS, 77
F.3d 164, 168 (7th Cir. 1996) (alien must
establish "clear probability" of persecution).
Since the BIA’s decision that Mr. Roman failed to
demonstrate a well-founded fear of persecution is
supported by substantial evidence, its
determination that he failed to establish a
"clear probability" of persecution is likewise
supported by the evidence.